Case 1:18-cv-06409-ARR-RLM Document 13 Filed 08/16/19 Page 1 of 3 PageID #: 78




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK

 Boubacar Sarr, individually and on behalf
 of all others similarly situated,
                                                      Case No. 1:18-cv-06409-ARR-RLM
                                  Plaintiff,
                                                              Hon. Allyne R. Ross
                     -against-

 BEF Foods, Inc.,
                                                  NOTICE OF MOTION TO DISMISS
                                                  FIRST AMENDED COMPLAINT
                                  Defendant.




        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendant’s Motion to Dismiss First Amended Complaint, Defendant BEF Foods, Inc.,

moves, before the Honorable Allyne R. Ross, United States District Court Judge for the Eastern

District of New York, at the United States Court House, 225 Cadman Plaza, Brooklyn, New

York 11201, for an order dismissing the First Amended Complaint of Plaintiff Boubacar Sarr

(Dkt. 10) pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, on the

grounds that the First Amended Complaint fails to state a claim upon which relief can be

granted, and that the Plaintiffs lack standing.




B4908241.1
Case 1:18-cv-06409-ARR-RLM Document 13 Filed 08/16/19 Page 2 of 3 PageID #: 79



Dated: August 16, 2019                    Respectfully submitted,

                                          /s/ August T. Horvath
                                          August T. Horvath (AH 8776)
                                          ahorvath@foleyhoag.com
                                          Natasha N. Reed
                                          nreed@foleyhoag.com
                                          Ellen Y. Cheong
                                          echeong@foleyhoag.com
                                          FOLEY HOAG LLP
                                          1301 Avenue of the Americas, 25th floor
                                          New York, NY 10019
                                          Tel: (646) 927-5500
                                          Fax (646) 927-5599


                                          Attorneys for Defendant BEF Foods, Inc.




                                      2



B4908241.1
Case 1:18-cv-06409-ARR-RLM Document 13 Filed 08/16/19 Page 3 of 3 PageID #: 80




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 16th day of August 2019, a true and correct

copy of the foregoing document has been served on counsel of record who are deemed to have

consented to electronic service via the Court’s ECF system.




                                             /s/ August T. Horvath
                                             August T. Horvath




B4908241.1
